 In the Matter of THE RICHMAN BROTHERS COMPANYandAMALGAM-ATED. CLOTHING WORKERS OF AMERICA, LOCAL No. 166 (C. I. 0.)Case No. R-0632.-Decided June 30, 1941Investigation and Certification of Representatives:stipulation for certificationupon consent pay-roll check..Mr. Harry L. Lodish,for the Board.Mr. F. C. Leumzan,of Toledo, Ohio, for the Company.Mr. Earl Martin,of Toledo Ohio, for the Union.Mr. Joseph C. Gill,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn April 29, 1941, Almagamated Clothing Workers of America,Local No. 166 (C. I. 0.), herein called the Union, filed with theRegional Director for the Eighth Region (Cleveland, Ohio) a peti-tion alleging that a question affecting commerce had arisen concern-ing the representation of employees of The Richman Brothers Com-pany, herein called the Company, engaged in the manufacture andsale of men's clothing at Cleveland, Ohio, and maintaining variousstores located throughout .the country, including a store at Toledo,Ohio, and requesting an investigation and certification of representa-tives pursuant to Section 9 (c), of the National Labor Relations Act,49 Stat. 449, herein called the Act.On May 15,, 1941, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act and Article III, Section 3, of. NationalLabor Relations Board Rules and Regulations-Series 2, as amended,ordered an investigation and authorized the Regional Director. toconduct it and to provide for an appropriate hearing upon duenotice.On May 28, 1941, the Company, the Union, and the Boardentered into a "STIPULATION FOR CERTIFICATION UPONCONSENT PAYROLL CHECK."Pursuant to the stipulation, a pay-roll check by comparison ofunion designations with the current pay roll of the Company as of33 N. L. R. B., No. 18.89 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDMay 28, 1941, was made on June 4, 1941, under the supervision 'ofthe Regional Director, to determine the number of tailors,. includ-ing those employees classed as tailors, _bushelmen, and pressers, inthe unit who designated the Union as their bargaining agency.OnJune 6,'1941, the Regional Director, acting pursuant to the stipula-tion, issued and duly served upon the parties his Consent PayrollCheck Report.No objections to said Report have been filed by anyof the parties.In his Report the Regional Director reported that the comparisonof the union designations with the pay roll of the Company-showedthat three out of five eligible employees authorized the Union torepresent them for the purposes of collective bargaining with theCompany with respect to rates of pay, wages, hours of work, andother conditions of employment.Upon the basis of the stipulation, the Consent Payroll CheckReport, and the entire record in the case, the Board makes thefollowing :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of The Richman Brothers Company, Toledo,Ohio, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All tailors in the Company's Toledo, Ohio, store, including thoseemployees classed as tailors, bushelmen; and pressers, constitute aunit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the National Labor, Relations Act.3.Amalgamated ClothingWorkers of America, Local No. 166(C. I. 0.), has been designated and selected by a majority of theemployees in the above unit as their representative for the purposesof collective bargaining and is the exclusive representative of all theemployees in said unit within the meaning of Section 9 (a) of theNational Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act,IT IS HEREBY CERTIFIEDthat Amalgamated Clothing Workers ofAmerica, Local No. 166 (C. I. 0.), _has been designated and selectedby a majority of all tailors in the Company's Toledo, Ohio, store,including those employees classed as tailors, bushelmen, and pressers, THE, RICHMAN BROTHERS COMPANY91as their representative for the purposes of collective bargaining, andthat pursuant to the provision of Section 9 (a) of the Act, Amal-gamated Clothing Workers of America, Local No. 166(C. I. 0.), isthe exclusive representative of all such employees for the purposesof collective bargaining in respect to rates of pay, wages,hours ofemployment,and other-conditions of employment..